Citation Nr: 1738001	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include other specified depressive disorder and alcohol use disorder.  




REPRESENTATION

Veteran represented by:	Shana Dunn, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1987 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2014 and August 2015 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a December 2016 Board decision and remand, the Veteran's claims for entitlement to service connection for a low back disability, for a left knee disability, for a right knee disability and for an initial disability rating higher than 10 percent for psoriasis and seborrheic dermatitis were denied.  In the same Board decision, the Veteran's claims for entitlement to service connection for a neck disability, for a left hip disability, for a right hip disability and for an acquired psychiatric disability including anxiety disorder were remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the RO issued a rating decision granting service connection for other specified anxiety disorder with panic attacks.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, as noted in the March 2017 supplemental statement of the case (SSOC), the issue of entitlement to service connection for an acquired psychiatric disability, to include other specified depressive disorder and alcohol use disorder remained on appeal.  

In regards to the claims for entitlement to service connection for a low back disability, for a left knee disability and for a right knee disability, the Veteran appealed the December 2016 decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In response to a June 2017 Joint Motion for Remand (JMR), the Court, in part, vacated the Board's decision regarding these issues and remanded the matter to the Board for compliance with the terms of the JMR.  

All claims remanded by the Board of Veterans' Appeals or by the Court have now been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the June 2017 JMR, further action in connection with all of the claims on appeal is warranted.  Specifically, the JMR instructed VA to attempt to locate the Veteran's missing separation examination pursuant to 38 C.F.R. § 3.159(c)(2).  Under 38 C.F.R. § 3.159(c)(2), a duty to assist the Veteran with the development of facts pertinent to the appeal, to include obtaining "relevant" records in the custody of a Federal department or agency, is required for all claims submitted to VA.  

The JMR indicated that the Board twice acknowledged that the Veteran's service records reflected that the Veteran requested a service separation examination in its December 2016 decision and remand; however, the evidence of record did not include the actual separation examination report.  

The Board finds that a remand is necessary.  On remand, the AOJ should determine whether the Veteran was provided with a separation examination and, if so, obtain the missing separation examination report and associate it with the Veteran's claims file.  

Of note, the evidence of record reflects that the Veteran has been afforded VA examinations for all claimed disabilities, and medical opinions have been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate department, agency, or official to obtain the Veteran's separation Reports of Medical Examination and History from his period of active duty ending in April 1992.  Any negative response must be associated with the claims folder.

2.  If and only if, the Veteran's separation examination is obtained AND it reflects an abnormal clinical evaluation and/or an indication of complaints, treatment and/or diagnosis concerning the Veteran's neck, low back, left hip, right hip, left knee, right knee and/or an acquired psychiatric disorder, then return the claims file to the VA examiner who conducted the last VA examination for the disability, if available, for an addendum opinion.

If an additional examination is deemed necessary to respond to the question presented, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

The examiner should indicate whether, in light of the new evidence, to include the Veteran's separation examination, it is at least as likely as not (50 percent or greater probability) that any claimed disability is related to his active service, to include the Veteran's motorcycle accident in October 1989?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

